WILHOIT, Judge,
concurring.
I reluctantly concur in the majority opinion. Unfortunately, because of a procedural rule we are unable to answer a question of considerable importance to the jailers of this state, the county governments, and the taxpayers. Nevertheless, I believe the majority is correct that the rationale behind the rule laid down in Tyler v. Bryant, Ky., 394 S.W.2d 454 (1965), is equally applicable here. The long-standing rule before Tyler had been that an attorney to whom a fee award had been made directly was a necessary party to any appeal contesting that award. See Bartlett v. Louisville Trust Co., 212 Ky. 13, 277 S.W. 250 (1925). The award directly to the attorney was considered to have made him a party to the litigation. See Hutchinson v. Hutchinson, 293 Ky. 270, 168 S.W.2d 738 (1943). On the other hand, if the award of attorney fees was made to the party rather than his attorney, the attorney was not a necessary party to an appeal contesting the award. See Fidelity & Columbia Trust Co. v. Thompson, 214 Ky. 389, 283 S.W. 397 (1926). Tyler seems to have erased the distinction.